ORDER
On Monday, February 14, 1983, the respondent mother, through her counsel, appeared before this court in response to our order to show cause why her appeal from a Family Court decree terminating her parental rights should not be dismissed and, in so doing, point out to us in what respects the trial justice overlooked or misconceived material evidence in the record or was otherwise clearly wrong. In re Kenneth, R.I., 439 A.2d 1366 (1982).
After an examination of the record and consideration of the arguments of counsel, we are of the belief that cause has not been shown.
Accordingly, the respondent’s appeal is denied and dismissed, and the decree appealed from is affirmed.